       Case 20-15362            Doc 20       Filed 10/05/20 Entered 10/05/20 15:17:27                     Desc Main
                                               Document Page 1 of 2

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Lorell A. Pringle                                       )              Chapter 13
                                                               )              Case No. 20 B 15362
         Debtor(s)                                             )              Judge David D. Cleary

                                                     Notice of Motion

     Lorell A. Pringle                                                        Debtor A ttorney: David M Siegel
     45 W. 74th Street, Bsmt. Apt.                                            via Clerk's ECF noticing procedures
     Chicago, IL 60621




On November 02, 2020 at 2:30 pm, I will appear before the Honorable David D. Cleary, or any judge sitting in
that judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
following:
     To appear by video, use this link: <https://www.zoomgov.com/>. Then enter the meeting ID and
password.
     To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.
     Meeting ID and password. The meeting ID for this hearing is 161 122 6457 and the password is
Cleary644. The meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Tuesday, October 6, 2020.


                                                                              /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                                 Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 08/10/2020.

2.   The debtor(s) have failed to provide an Affidavit of Compliance.

3.   The debtor(s) have failed to attend one scheduled §341(a) meeting of the creditors
       Case 20-15362           Doc 20       Filed 10/05/20 Entered 10/05/20 15:17:27                      Desc Main
                                              Document Page 2 of 2

4.   The debtor(s) have failed to provide required identification and or social security documentation.

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
